Citation Nr: 1340625	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  07-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to referral for consideration of an extraschedular evaluation for cervical spondylosis, presently rated 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for sarcoma, status-post excision, right upper inner thigh from July 2, 2006.

3.  Entitlement to an initial compensable evaluation for paresthesia, obturator nerve, right upper inner thigh from July 2, 2006.

4.  Entitlement to an initial evaluation in excess of 40 percent for a post-surgical scar, right upper inner thigh from July 2, 2006.

5.  Entitlement to an initial evaluation in excess of 10 percent for impairment of Muscle Group XV (associated with sarcoma, status-post excision, right upper inner thigh) from July 2, 2006.

6.  Entitlement to an initial evaluation in excess of 10 percent for a painful scar of the right upper inner thigh from October 23, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. D.S. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987 and from October 2004 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection for cervical spondylosis and status-post sarcoma removal and residual scar of the right inner thigh, effective July 2, 2006 (i.e., the date that entitlement to VA compensation first arose, per 38 C.F.R. § 3.400).  The Veteran appeals the initial evaluations assigned to each of the aforementioned disabilities.  Consideration must therefore be given regarding whether the case warrants the assignment of separate staged ratings for each of these service-connected disabilities for separate periods of time, from July 2, 2006, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a January 2011 appellate action, the Board denied the claim for an initial rating in excess of 20 percent for cervical spondylosis and remanded the issue of entitlement to an initial rating in excess of 10 percent for status-post sarcoma removal and residual scar of the right inner thigh to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

The Veteran appealed the January 2011 Board decision regarding the increased rating claim for cervical spondylosis to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 memorandum decision, the Court largely affirmed the January 2011 Board decision, vacating only that part of the January 2011 Board decision that denied referral of the cervical spondylosis claim for extraschedular consideration and remanding this matter back to the Board for readjudication consistent with the determination of the Court.  This issue was received by the Board in May 2013.

In a September 2011 rating decision, the RO/AMC readjudicated the claim for an initial rating in excess of 10 percent for status-post sarcoma removal and residual scar of the right inner thigh.  The RO/AMC confirmed and continued the 10 percent evaluation assigned.  In the same decision, the RO/AMC granted service connection for a superficial non-linear scar of the right lower extremity, rated noncompensable from July 2, 2006 to December 28, 2008; service connection for a deep non-linear scar of the right lower extremity, rated 10 percent from December 29, 2008 and 40 percent from July 21, 2011.  The case was thereafter returned to the Board.  In a January 2012 Board remand, the Board remanded these three aforementioned issues for further evidentiary development.  In a March 2013, the RO/AMC rendered a rating decision that essentially defined and individually rated each disabling component of the post-surgical residuals of status-post sarcoma removal, right upper inner thigh.  The net effect of this rating decision was that the Veteran was granted service connection and a noncompensable evaluation for sarcoma, status-post excision, right upper inner thigh from July 2, 2006; service connection and a noncompensable evaluation for paresthesia, obturator nerve, right upper inner thigh from July 2, 2006; service connection and a 40 percent evaluation for a post-surgical scar, right upper inner thigh from July 2, 2006; service connection and a 10 percent evaluation for impairment of Muscle Group XV (associated with sarcoma, status-post excision, right upper inner thigh) from July 2, 2006; and service connection and a 10 percent evaluation for a painful scar of the right upper inner thigh from October 23, 2008.  The issues now before the Board are entitlement to higher initial evaluations for the aforementioned disabilities, in addition to the issue remanded by the Court regarding entitlement to referral for consideration of an extraschedular evaluation for cervical spondylosis, presently rated 20 percent disabling.

At this juncture, the Board notes that in addition to the above-listed disabilities, the Veteran is also service connected for depression associated with cervical spondylosis (currently rated 30 percent disabling), radiculopathy of the left upper extremity associated with cervical spondylosis (currently rated 20 percent disabling), radiculopathy of the right (major) upper extremity associated with cervical spondylosis (currently rated 20 percent disabling), hypertension (currently rated 10 percent disabling), and erectile dysfunction associated with cervical spondylosis (currently rated noncompensably disabling).  Pursuant to 38 C.F.R. § 4.25 (2013), the Veteran currently has a combined rating of 90 percent (to include bilateral factor) and is additionally receiving special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.   

The file indicates that the Veteran is also claiming service connection for chronic headaches associated with his service-connected cervical spondylosis.  As this issue has not been adjudicated, the Board has no jurisdiction over it and it is therefore referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spondylosis is not manifested by an exceptional or unusual disability picture and does not produce marked interference with his employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards to evaluate this disability. 

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, via his representative, that a withdrawal of this appeal with regard to only those issues relating to pending claims for increased ratings for residuals of status-post sarcoma removal (including scarring, muscle damage, and nerve damage) in appellate status is requested.


CONCLUSIONS OF LAW

1.  The present case does not warrant referral to the Under Secretary for VA Benefits, or the Director of the VA Compensation and Pension Service, for consideration of an extraschedular evaluation for cervical spondylosis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).

2.  The criteria for withdrawal of only those issues on appeal relating to pending claims for increased ratings for residuals of status-post sarcoma removal (including scarring, muscle damage, and nerve damage) by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to referral for consideration of an extraschedular evaluation for cervical spondylosis, presently rated 20 percent disabling.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The current appeal for a referral of the cervical spondylosis claim for extraschedular consideration is a downstream issue from a May 2007 rating decision, which initially established service connection for this orthopedic disability and assigned the initial rating and its effective date (i.e., July 2, 2006).  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for referral of cervical spondylosis for extraschedular consideration now at issue, these deficits are deemed to be non-prejudicial to the claim.  
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased initial rating claim adjudicated herein.  As the claim stems from July 2, 2006, when the Veteran's entitlement to VA compensation first arose, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from the date of claim to the present.  See 38 C.F.R. § 3.400 (2013); Fenderson v. West, 12 Vet. App. 119 (1999).  VA clinical records for the period spanning 2006 to 2012, including reports of VA medical examinations conducted during this period, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.    

The Board has reviewed the aforementioned VA examination reports and notes that the Veteran's pertinent clinical history was considered by the clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's relevant history.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As relevant, the Veteran's service-connected cervical spondylosis is rated 20 percent disabling under the schedule contained in 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013), on the basis the clinical evidence objectively demonstrating that his cervical spine's range of motion on forward flexion is greater than 15 degrees but not greater than 30 degrees, even when considering any functional loss or additional loss of forward flexion due to pain, incoordination, weakness, or fatigability from repetitive use or during symptomatic flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The clinical evidence pertinent to the period from 2006 - 2012 reflects that the Veteran is employed on a full-time basis as a garbage truck driver.  He reported that he worked 12 to 15 hours per day, five days per week, and also worked occasional overtime.  The Veteran stated that his duties at work involved operating a large trash hauling vehicle and lifting refuse containers.  He also reported that his employers were unaware of his physical disabilities and that although he considered working fewer hours on a part-time basis to accommodate his disabilities, his employer did not allow its employees to work anything less than full-time hours.  Objectively, the clinicians who examined the Veteran determined that the occupational impact of his cervical spondylosis was that he was unable to lift heavy objects or stand in one position for prolonged periods.  The clinical records show that the Veteran uses prescribed narcotic painkillers to relieve the pain associated with his cervical spondylosis.  The Veteran was not hospitalized for his cervical spondylosis during the pendency of this claim and clinical examination and testing did not objectively demonstrate the presence of intervertebral disc syndrome (IVDS) associated with cervical spondylosis.  The Veteran does not experience incapacitating episodes of IVDS associated with his cervical spine disability.  (See report of VA neurological examination dated in June 2012 and VA outpatient treatment note dated in July 2012.)  The Veteran contends that his cervical spondylosis warrants extraschedular consideration due to pain that requires the use of narcotic medication and pain that interferes with his sleep causes him headaches.

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected cervical spondylosis may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected cervical spondylosis  has presented such an unusual or exceptional disability picture at any time between July 2, 2006 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  Although the criteria of the applicable rating schedule for evaluating cervical spine disabilities contemplates impairment due to limitation of motion (including due to pain) and incapacitating episodes of IVDS (see Diagnostic Code 5242), the criteria do not consider sleep impairment, subjective complaints of headaches, or the use of prescribed narcotics to relieve pain.  Therefore, the Board must now consider whether or not the evidence demonstrates an exceptional disability picture associated with the cervical spondylosis.  The Board finds as a factual matter that an exception disability picture in this regard does not exist.  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned service-connected disability and there is no indication that this orthopedic disability, by itself, imposes marked interference with his ability to work.  

While acknowledging that the Veteran must perform his work duties while simultaneously enduring his cervical pain and the effects of his pain medication as well as, according to his account, persistent headaches and the effects of sleep loss, he nevertheless has maintained a full-time work schedule driving a garbage truck for a refuse collection and disposal company and has, by his own admission, occasionally worked overtime.  In view of the fact that the Veteran has maintained this impressive work schedule despite his cervical spondylosis and being further impaired by his other, multiple service-connected disabilities that affect his cardiovascular, psychiatric, neurologic, musculoskeletal, genitourinary, and dermatological systems, the Board cannot concede that his cervical spine, by itself, produces marked interference with his capacity for employment in his chosen vocation in the commercial sanitation industry.    

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the cervical spondylosis at issue, as individually considered.  As such, the Board cannot concede that the Veteran's cervical spondylosis, standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but a higher rating was denied in this case by the January 2011 Board decision, whose determination in this regard was affirmed by the Court in its February 2012 decision.  The clinical evidence fails to show that the disability picture created by the service-connected cervical spine disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to this disability adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.  

Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an initial compensable evaluation for sarcoma, status-post excision, right upper inner thigh from July 2, 2006; an initial compensable evaluation for paresthesia, obturator nerve, right upper inner thigh from July 2, 2006; an initial evaluation in excess of 40 percent for a post-surgical scar, right upper inner thigh from July 2, 2006; an initial evaluation in excess of 10 percent for impairment of Muscle Group XV (associated with sarcoma, status-post excision, right upper inner thigh) from July 2, 2006; and an initial evaluation in excess of 10 percent for a painful scar of the right upper inner thigh from October 23, 2008.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in November 2008 the Board received correspondence from the appellant via his representative, in which he expressly withdrew his appeal with regard to only those issues presently in appellate status that relate to pending claims for increased initial ratings for residuals of status-post sarcoma removal (including scarring, muscle damage, and nerve damage); hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of entitlement to an initial compensable evaluation for sarcoma, status-post excision, right upper inner thigh from July 2, 2006; an initial compensable evaluation for paresthesia, obturator nerve, right upper inner thigh from July 2, 2006; an initial evaluation in excess of 40 percent for a post-surgical scar, right upper inner thigh from July 2, 2006; an initial evaluation in excess of 10 percent for impairment of Muscle Group XV (associated with sarcoma, status-post excision, right upper inner thigh) from July 2, 2006; and an initial evaluation in excess of 10 percent for a painful scar of the right upper inner thigh from October 23, 2008.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and it is thusly dismissed.

ORDER

Referral to the Under Secretary for VA Benefits, or the Director of the VA Compensation and Pension Service, for consideration of an extraschedular evaluation for cervical spondylosis is denied.

The present appeal, as it pertains only to those relating to claims for increased initial ratings for residuals of status-post sarcoma removal (including scarring, muscle damage, and nerve damage), is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


